Fourth Court of Appeals
                                           San Antonio, Texas

                                                 JUDGMENT
                                               No. 04-19-00849-CV

                                          WEBB COUNTY, TEXAS,
                                                Appellant

                                                          v.

                                        Ricardo “Rick” Manuel ROMO,
                                                   Appellee

                        From the 406th Judicial District Court, Webb County, Texas
                                   Trial Court No. 2018CVI001385D4
                               Honorable Joel B. Johnson, Judge Presiding 1

      BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s order denying
appellant’s plea to the jurisdiction as it pertains to appellee’s constitutional claims for monetary
damages and his contract claims is REVERSED IN PART, and judgment is rendered
DISMISSING those claims with prejudice. The trial court’s order is AFFIRMED IN PART as it
pertains to appellee’s request for the equitable remedy of reinstatement. The parties shall bear their
respective costs of appeal.

           SIGNED August 26, 2020.


                                                           _____________________________
                                                           Sandee Bryan Marion, Chief Justice




1
    The Honorable Joel B. Johnson, Senior Judge of the 156th District Court, presided by assignment.